DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 5, 12 are amended in the reply filed on 06/16/2022; claims 2-4, 6, are cancelled. 
Claims 13-15 are newly added in the reply filed on 06/16/2022.
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Ameen does not disclose controlling a mass ratio and an average diameter of monoclinic crystals would prevent a variation in a Vickers hardness. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., controlling a mass ratio and an average diameter of monoclinic crystals would prevent a variation in a Vickers hardness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that Ameen already discloses the mass ratio (material) and average diameter of monoclinic crystals in the 103 rejections below. 
Applicant argues that at para. [0031] O’Donnell discloses that the yttria-containing coatings have a crystal structure that is preferably about 10% to about 100% cubic, and more preferably more than 95% cubic,” thus this shows that O’Donnell’s coatings do not have monoclinic crystals. 
Examiner disagrees, and notes that “preferably 10 to 100% cubic does not result in not having monoclinic crystals, as Applicant has speculated. Additionally, O’Donnell is not relied upon to teach mass ratios (which is already taught by Ameen), but rather the Vickers hardness. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0099491 to Ameen in view of US 2005/0150866 to O'Donnell.
Claims 1: Ameen discloses a component (“substrate”, para. [0021]) comprising a film containing yttrium oxide (yttria, para. [0021]), wherein an average diameter of the monoclinic crystals is 0.01 µm or more and 5 µm or less (para. [0026] where average size is 100 Å [0.01 µm] to 1000 Å [0.1 µm], Ameen); wherein a mass ratio of the monoclinic crystals is determined from an X-ray diffraction pattern of the film (para. [0045], Ameen), and the mass ratio is 60% or more (para. [0023]); wherein: a cross section of the film has a first portion (first portion), a second portion (second portion), and a third portion (third portion), and the first to third portions are separated from each other by 0.5 mm or more (see para. [0041] where three portions can necessarily be separated by each other by 0.5 if the length of the sample is at least 1 inch (25.4 mm); 
However Ameen does not explicitly disclose the film has a Vickers hardness B1 measured in the first portion, a Vickers hardness B2 measured in the second portion, a Vickers hardness B3 measured in the third portion, and an average value A of the Vickers hardnesses B1 to B3 are numbers satisfying 0.8A < B1 < 1.2A, 0.8A s B2 < 1.2A, and 0.8A < B3 < 1.2A; wherein the average value A is 600 or more.
O'Donnell teaches that yttria-containing coatings have a Vickers hardness of from about 200 to about 800 (which overlaps the claimed range, para. [0030]) for the purpose of providing a high hardness to resist erosion (para. [0030]). Examiner interprets the units of the instant application (which are not claimed) to be consistent with the prior art. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hardness requirements taught by O’Donnell with motivation to provide a high hardness to resist erosion.
Claim 3: The apparatus of Ameen in view of O’Donnell discloses wherein the film (film, para. [0021], Ameen) has monoclinic crystals of the yttrium oxide (para. [0023]).
Claims 2-4: (Cancelled). 
Claim 5: The apparatus of Ameen in view of O’Donnell discloses wherein the mass ratio is 80% or more (para. [0023]).
Claim 6: (Cancelled). 
Claim 7: The apparatus of Ameen in view of O’Donnell discloses wherein a thickness of the film (film, para. [0021], Ameen) is 2 um or more and 200 um or less (see para. [0027] where thickness falls in range of 0.1 to 30 microns which overlaps the claimed range).
Claims 8, 9, 10, 13: The apparatus of Ameen in view of O’Donnell does not explicitly disclose (claim 8) wherein: the film has a first face on a base member and a second face opposite to the first face; and an observation of the second face using a laser microscope at 50 magnifications gives an observation image in which a ratio of a surface area of a region corresponding to the observation image in the second face to an area of the observation image is 100% or more and 700% or less; (claim 9) wherein an observation of the cross section using a scanning electron microscope at 5000 magnifications gives an observation image in which a maximum diameter of pores in a unit area of 10 um x 10 um is O um or more and 1 um or less; (claim 10) wherein an observation of the cross section using a scanning electron microscope at 5000 magnifications gives an observation image in which the number of pores in a unit area of 10 um x 10 um is 0 or more and 3 or less; (claim 13) wherein an observation of the cross section using a scanning electron microscope at 5000 magnifications gives an observation image in which a maximum diameter of pores in a unit area of 10 um x 10 jm is 0 pm or more and 1 um or less and the number of pores in the unit area is 0 or more and 3 or less
However, as the instant disclosure teaches the film is yttrium containing oxide, with monoclinic crystals as a high percentage, with a similar thickness range, and deposited on similar choices of substrate as the base, as and the prior art also teaches each of the same and/or similar teachings (at least para. [0021-0028]), then despite the prior art not explicitly disclosing the specific measurements above, the substantially similar film on the substantially similar substrate with other substantially similar factors would be an obvious similar measurement. See MPEP 2144.09 (1) and MPEP 2112. Thus the measurements (although not explicitly disclosed) are obvious over the prior art.
Claim 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0099491 to Ameen in view of US 2005/0150866 to O'Donnell.
Claims 11, 12: The apparatus of Ameen in view of O'Donnell discloses (claim 11) an apparatus of manufacturing a semiconductor, comprising the component (“semiconductor processing apparatus component,” para. [0031]) according to claim 1 (see above); (claim 12) further comprising a discharge tube (“semiconductor processing apparatus component,” or interpreted as a window, showerhead, gas transfer tube, or dispersion disc as noted by Ameen, para. [0031]) configured to perform plasma processing, the mechanism having the component (“semiconductor processing apparatus component”).
Claims 14, 15: The apparatus of Ameen in view of O'Donnell does not explicitly disclose wherein an observation of the cross section using a scanning electron microscope at 5000 magnifications gives an observation image in which a maximum diameter of pores in a unit area of 10 um = 10 um is 0 pm or more and 1 pm or less and the number of pores in the unit area is 0 or more and 3 or less.
However, as the instant disclosure teaches the film is yttrium containing oxide, with monoclinic crystals as a high percentage, with a similar thickness range, and deposited on similar choices of substrate as the base, as and the prior art also teaches each of the same and/or similar teachings (at least para. [0021-0028]), then despite the prior art not explicitly disclosing the specific measurements above, the substantially similar film on the substantially similar substrate with other substantially similar factors would be an obvious similar measurement. See MPEP 2144.09 (1) and MPEP 2112. Thus the measurements (although not explicitly disclosed) are obvious over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130251949 discloses a plasma resistant yttrium oxide coating with up to 60% mass ratio of monoclinic crystals by the same assignee, which teaches away from the present application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718